O’Dwyer, J., concurring.
We are aware that the decision arrived at herein is in conflict with our decision in Elliott v. Luengene, 19 Misc. Rep. 428, in which we reluctantly followed a decision of the former Court of Common Pleas in Starr Cash Car Co. v. Reinhardt, 6 Misc. Rep. 365. But since that decision the questions raised by the defendants, as to the plaintiff’s right to tax the costs of the first trial and in the General Term of this court, have been determined by the Appellate Division in this Department adversely to the contention of the defendants (See Belt v. American Cent. Ins. Co., 33 App. Div. 239), and we now feel bound to follow the later decision of the Supreme Court It follows that the Special Term erred in striking out the items which it did, and for that reason the order must be reversed, with ten dollars costs and disbursements, and the clerk’s taxation affirmed.
Fitzsimoks, Ch. J., and O’Dwyer, T., concur.
Order reversed, with ten dollars costs and disbursements, and clerk’s taxation affirmed.